Citation Nr: 1616368	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus or as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference before a Veterans Law Judge (VLJ) of the Board who is unavailable to participate in a decision on the appeal.  In December 2015, the Veteran was sent a letter notifying him of this unavailability.  The Veteran was informed of his right to request another optional Board hearing before a different VLJ.  In February 2016, the Veteran declined to appear at a new hearing before a different VLJ and requested his case be considered on the evidence of record.  A transcript of the June 2014 hearing is of record.  

The Board denied this appeal in a September 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion for partial remand of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2014 decision as to the erectile dysfunction issue, and remanded that issue to the Board for action consistent with the terms of the joint motion.  

To comply with the terms of the joint motion, the Board remanded this matter for further evidentiary development in July 2015.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's July 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




FINDING OF FACT

The Veteran's erectile dysfunction did not have onset during active service, was not caused by active service and was not caused and has not been aggravated by his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment and personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Board finds that the July 2015 remand instructions have been substantially met. See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  An addendum opinion was obtained to specifically determine whether it is at least as likely as not the Veteran's service-connected diabetes mellitus has made chronically worse his erectile dysfunction.  Medical evidence of record is sufficient to decide this appeal.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.


      II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015). Any increase in severity of a nonservice-connected disease or injury that is proximately due to or he result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. Id.  Such increase in severity is referred to as aggravation of a nonservice-connected disease or injury by the service-connected disease or injury.  

The Veteran's claim for service connection for erectile dysfunction was received in June 2008.  He claimed that it was secondary to his service-connected diabetes mellitus.  On his October 2005 formal application for VA service connection benefits for diabetes mellitus, he indicated that all of his diabetes began in October 2002.

In support of his claim, he submitted private medical records dated from December 2003 to September 2005 from T. Tulisiaki, M.D.  A December 2003 note indicates that the Veteran was a new patient.  He reported a past medical history that included arteriosclerotic heart disease status post stent in 2000.  In December 2004, he reported smoking one pack of cigarettes daily for 30 years; a complete blood count (CBC) was ordered.  In January 2005, he was diagnosed with type II diabetes mellitus and started on Glucophage.

On VA examination in January 2006, the Veteran reported that he had smoked two packs of cigarettes a day for 40 years and that he has had erectile dysfunction for approximately five years [since 2001].  On VA examination in November 2008, the Veteran disclosed that he had experienced erectile dysfunction for about seven years [since 2001].  Opinions regarding the etiology of his erectile dysfunction were not offered at either examination.

In his September 2010 substantive appeal, the Veteran now asserted that he had "type II diabetes as early as 1995 due to changes in my medical condition."

In correspondence received in August 2011, the Veteran's spouse noted that the Veteran had been exposed to Agent Orange and was diagnosed with diabetes mellitus and erectile dysfunction.  She indicated that she and the Veteran had not been intimate since 1995.

The Veteran was afforded an additional VA examination in May 2012.  He reported a 1995 onset of erectile dysfunction.  He declined a physical examination and reported normal anatomy with no penile deformity or abnormality.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by his diabetes mellitus.  In support of his conclusion, the examiner emphasized that Veteran's erectile dysfunction diagnosis preceded his diabetes by nine years.

In August 2013 correspondence, the Veteran again indicated that his erectile dysfunction began in 1995 and believed that it was stemmed from his issues with Agent Orange.

In June 2014, the Veteran testified and his representative argued on his behalf that he understood that he was clinically diagnosed with diabetes mellitus in 2003, but that he had symptoms such as sweating, dizziness, and fatigue earlier.  The Veteran recalled that his father passed away in 1995 and in 1996 he "started becoming affected and that's when I also went through with the erectile dysfunction."  He added that he knew he "had sugar diabetes before [he] was ever told [he] had it" because he would get dizzy and sweaty and later discovered that orange juice or a candy bar would help."

In compliance with the earlier mentioned June 2015 Court Order, the Board remanded this case for an addendum opinion from the medical professional who examined him in May 2012 as to whether the Veteran's erectile dysfunction has been made chronically worse by his service-connected diabetes mellitus. 

The requested addendum opinion was provided by the May 2012 VA examiner in October 2015.  The RO asked the examiner to state whether he could determine a baseline level of severity of the Veteran's erectile dysfunction based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation.  The examiner stated that he could not.  He reasoned that because "the Veteran states he has not ever had an erection since 1995, prior to his diagnosed diabetes mellitus by nine years, his baseline of this disease is that he had not had an erection since 1995.  There is no medical evidence to demonstrate that his erectile dysfunction was aggravated beyond its baseline.  Hence, if there was complete loss of erectile functioning in 1995 and complete loss of functioning today, there is no aggravation."  The examiner was then asked whether the Veteran's erectile dysfunction was at least as likely as not aggravated beyond its natural progression to which he answered "no" and wrote "see above" for rationale.  

The Board has reviewed the medical and lay evidence of record and finds that service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is not warranted.  

Regarding the August 2013 assertion that his erectile dysfunction stemmed from his issues with Agent Orange, the Board first notes that erectile dysfunction itself is not a disease for which service connection may be presumed based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e).  

The Board understands that the lack of presumptive service connection does not mean that the Veteran could not be granted service connection on a direct theory, i.e., by an equipoise evidentiary showing that his erectile dysfunction was caused by exposure to Agent Orange, or via some other mechanism directly related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Palovick v. Shinseki, 23 Vet. App. 48 (2009); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Here, whether erectile dysfunction manifesting many years after exposure to Agent Orange was caused by the exposure is a complex matter.  It is commonly known that medical professionals conduct extensive research to determine if later manifesting conditions result from exposure to environmental hazards.  Moreover, it is common knowledge that erectile dysfunction can result from more than one cause.  Moreover, determining whether Agent Orange caused later manifesting erectile dysfunction cannot be answered by observation with one's senses alone. Neither the Veteran nor his spouse has shown that they have medical expertise.  Due to the complexity of the matter and the means of establishing a causation relationship, under the facts of this non-expert (layperson) opinion evidence is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the mere assertion by a layperson that exposure to Agent Orange caused much later manifesting erectile dysfunction does not rise to the level of an indication of an association between exposure to Agent Orange and erectile dysfunction and does not trigger VA's duty to obtain a medical opinion on this particular question.  Consequently, non-presumptive (direct) service connection for erectile dysfunction as due to to herbicide exposure is not warranted.  See 38 C.F.R. § 3.303(b).  The preponderance of evidence is also against a determination that his erectile dysfunction is otherwise directly related to his active service.  Service treatment records are silent for complaints or findings pertinent to erectile dysfunction, and clinical evaluation of the genitourinary system was reported as normal on separation examination in May 1968.  In addition, the Veteran does not contend that his erectile dysfunction began in service.  Rather, he has consistently reported that it began around 1995 or 1996, many years after separation from service.  

Nevertheless, from the arguments of record it appears that the Veteran's reference to Agent Orange exposure with regard to his erectile dysfunction has to do with secondary service connection based on his diabetes mellitus for which he has been granted service connection as associated with herbicide exposure.  See March 2006 rating decision.  

In this regard, the Board finds that service connection for erectile dysfunction as secondary to service-connected diabetes mellitus also is not warranted.

The Board acknowledges the Veteran's suggestion in September 2010 and during the June 2014 hearing that he had type II diabetes mellitus as early as 1995 based on his experience with symptoms such as sweating, dizziness, and fatigue; and therefore, his implication that his diabetes could have caused his erectile dysfunction.  The Board also acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  See Jandreau, 492 F.3d at 1377.  However, as a lay person, he is not competent to provide a medical opinion regarding whether his erectile dysfunction is caused or aggravated by his diabetes mellitus, particularly on the basis of vague symptoms common to many diseases or illnesses such as fatigue; such matters require medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998).  With respect to the reported onset of diabetes mellitus, the Board finds that the Veteran's statements are not credible because they are internally inconsistent.  Here, he asserted in his 2005 claim that his diabetes began in October 2002, but on VA examination in January 2006 and November 2008 he stated that his diabetes began in 1996.  Similarly, when he established care with Dr. Tulisiak in December 2003, he provided a medical history and communicated his current complaints, but did not mention diabetes mellitus or symptoms of diabetes such as excessive thirst or frequent urination.  Finally, after a complete blood count (CBC) was ordered in December 2004, Dr. Tulisiak notified the Veteran during a January 2005 visit that he was diagnosed with type II diabetes mellitus and started him on Glucophage; the Veteran denied symptoms of increased thirst or urination.

Accordingly, the Board finds that the Veteran's more recent report that he had symptoms of diabetes prior December 2004 are inconsistent with the December 2003 private treatment record documentation of s actions and reports by the Veteran.  Moreover, the Board finds it reasonable to infer that he did not experience symptoms of diabetes mellitus as early as 1995 because as of December 2004 when his blood was drawn for a CBC, he denied symptoms associated with diabetes mellitus such as increased thirst and urination, and his reported symptoms of sweating, dizziness, and fatigue could have been due to any number of illnesses or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  
 
In summary, the Board finds that the most probative and persuasive evidence of record establishes that the Veteran's type II diabetes mellitus was diagnosed in January 2005 based on the CBC taken in December 2004.  The Board finds that the October 2015 VA addendum opinion is supported by the record and persuasive evidence against the claim that diabetes caused the Veteran's erectile dysfunction.  Finally, the addendum opinion is the most probative evidence of record on the question of whether his diabetes mellitus aggravated his erectile dysfunction.  The examiner's rationale - that the Veteran had a complete loss of erectile function prior to onset of his diabetes and after onset of diabetes so there is no aggravation - is logical, persuasive, and consistent with the record.  

The October 2015 VA addendum opinion is considered highly probative as it is based upon a complete review of the claims file and supported by rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation conducted in May 2012, as well as the Veteran's belief that his current erectile dysfunction developed as a result of his diabetes mellitus.  The examiner then discussed the development of the Veteran's erectile dysfunction in comparison to the Veteran's diabetes mellitus.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current erectile dysfunction and whether it was worsened by his diabetes mellitus.  The Veteran has presented no competent medical evidence to the contrary.

For the reasons provided above, the Board concludes that the preponderance of evidence is against granting service connection for erectile dysfunction.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


